Citation Nr: 0805851	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  04-40 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hepatitis A.

2.  Entitlement to an initial compensable evaluation for left 
ear hearing loss.

3.  Entitlement to an initial compensable rating for 
varicosities of the left lower extremity, from May 1, 2003 to 
June 24, 2005.

4.  Entitlement to an initial rating in excess of 20 percent 
for varicosities of the left lower extremity from June 24, 
2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from October 14, 
1983, to April 30, 2003.  He also had 5 months and 21 days of 
active service prior to October 14, 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  In that decision, the RO granted service 
connection for left ear hearing loss and varicosities of the 
left and right lower extremities.  A noncompensable (zero 
percent) disability rating was established for those 
disabilities.  Service connection for hepatitis A was denied.

After the veteran appealed the decision as to those claims, 
the RO in Seattle, Washington, awarded an increase to 20 
percent for varicosities of the left lower extremity and an 
increase to 10 percent for varicosities of the right lower 
extremity.  In June 2007, the veteran withdrew his appeal 
concerning the right lower extremity.  Thus, that claim is 
not before the Board.  Because the RO established an 
effective date of June 24, 2005, for the 20 percent 
disability rating regarding the left lower extremity, the 
Board has characterized the appeal relative to varicose veins 
as two separate issues.

The decision below addresses the veteran's appeal of the 
initial evaluations for left ear hearing loss and 
varicosities of the left lower extremity.  The claim of 
service connection for hepatitis A is addressed in the remand 
that follows the Board's decision.




FINDINGS OF FACT

1.  Since the award of service connection, audiological 
evaluation reflects that the veteran's hearing loss has been 
manifested by no worse than level I hearing impairment in the 
left ear.

2.  From May 1, 2003 to June 24, 2005, the veteran's 
varicosities of the left lower extremity were manifested by 
visible varicose veins.

3.  From June 24, 2005, the veteran's varicosities of the 
left lower extremity have been manifested by edema, 
induration, stasis pigmentation, eczema, and intermittent 
ulceration.


CONCLUSIONS OF LAW

1.  Since the award of service connection, the criteria for 
an initial compensable rating for left ear hearing loss have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 3.385, 4.3, 4.7, 
4.85, 4.86, Diagnostic Code 6100 (2007).

2.  From May 1, 2003 to June 24, 2005, the criteria for an 
initial compensable rating for service-connected varicosities 
of the left lower extremity were not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.3, 4.7, 4.104, Diagnostic Code 7120 (2007).

3.  From June 24, 2005, the criteria for a 40 percent rating 
for service-connected varicosities of the left lower 
extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.104, 
Diagnostic Code 7120 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, upon receipt of an application for a service 
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the veteran is challenging the initial evaluations 
assigned following the awards of service connection for left 
hear hearing loss and varicosities of the left lower 
extremity.  The Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Once the veteran 
disagrees with an initial determination, other provisions 
apply to the remainder of the adjudication process, 
particularly those pertaining to the duty to assist and 
issuances of rating decisions and statements of the case.  
See 38 U.S.C.A. §§ 5103A, 5104(a), 7105(d) (West 2002); 
38 C.F.R. §§ 3.103(b)(1), 3.159(c), 19.29 (2007); Dingess, 
19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. 
App. 112, 119 (2007).  Thus, VA's duty to notify for these 
claims has been satisfied.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in 
Spokane, Washington.  Private treatment records from the 
Northeast Washington Medical Group have also been obtained.  
Additionally, in March 2007, the veteran was provided VA 
examinations in relation to his claims, the reports of which 
are of record.  Significantly, the veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of his hearing loss and varicosities claims that 
need to be obtained.

II. Analysis

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where, as here, the question for consideration is the 
propriety of the initial evaluations assigned, consideration 
of the medical evidence since the grant of service connection 
and consideration of the appropriateness of a staged rating 
are required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Left Ear Hearing Loss

The assigned evaluation for hearing loss is determined by 
mechanically applying the rating criteria to certified test 
results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Under the applicable criteria, ratings for hearing 
loss are determined in accordance with the findings obtained 
on audiometric examinations.  Evaluations of hearing 
impairment range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests (Maryland 
CNC), together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies of 
1000, 2000, 3000, and 4000 Hertz.  The rating criteria 
establish eleven auditory acuity levels designated from I to 
XI.  As set forth in the regulations, Tables VI, VIa, and VII 
are used to calculate the rating to be assigned.  See 
38 C.F.R. § 4.85 (Diagnostic Code 6100) (2007).

Additionally, the regulations allow for evaluating 
exceptional patterns of hearing impairment.  When the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
Table VI or Table VIa is to be used, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(a) (2007).  When the puretone threshold is 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b) (2007).

A review of the medical evidence of record reflects that the 
veteran underwent a pre-discharge VA audiological examination 
in December 2002.  The puretone threshold average was 21.25 
for the left ear.  The Maryland CNC speech recognition score 
was 92 percent.  Based on those results with the utilization 
of Table VI, the veteran had level I hearing impairment in 
the left ear.  The veteran's right ear hearing impairment is 
presumed to be level I for the sole purpose of determining 
the percentage evaluation from Table VII, as that ear is not 
service connected.  See 38 C.F.R. § 4.85(f); 38 C.F.R. 
§ 3.383 (2007) (a nonservice-connected ear may be treated as 
service connected for rating purposes, but only when hearing 
impairment in the service-connected ear is compensable to a 
degree of 10 percent or more and hearing impairment in the 
non-service-connected ear meets the provisions of 38 C.F.R. 
§ 3.385).  Applying the results to Table VII, a 
noncompensable disability rating was warranted for left ear 
hearing loss based on the December 2002 pre-discharge VA 
examination.

In March 2007, the veteran underwent further VA examination 
in connection with the claim.  The results of that 
examination were similar to that of the previous examination.  
For the left ear, the puretone threshold average was 25 and 
the speech recognition score was 92.  These results showed 
that the veteran continued to exhibit level I hearing 
impairment in the left ear.  Therefore, based on the 
March 2007 examination results, no more than a noncompensable 
disability rating was warranted for left ear hearing loss.  
Thus, since the award of service connection, audiological 
evaluation reflects that the veteran's hearing loss has been 
manifested by no worse than level I hearing impairment in the 
left ear.  Consequently, an initial compensable rating for 
left ear hearing loss is not warranted.

In submitted statements, the veteran contends that his left 
ear hearing loss is more disabling than indicated by the 
examination results.  He asserts that he needs to watch 
closed-captioned television, read lips, and turn his head to 
hear.  The veteran also states that he cannot obtain 
employment in his preferred profession as an air traffic 
controller because of his hearing loss.  He therefore 
believes that a higher initial rating is warranted as a 
result of the effects of the disability on his daily life.

The Board finds that the regulations specifically set forth 
the manner in which a veteran's hearing impairment is 
evaluated.  Sections 4.85 and 4.86 detail the specific 
criteria for disability ratings as described above.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from hearing loss in civil occupations.  38 C.F.R. 
§ 4.1.  VA has determined that the audiometric and speech 
discrimination testing is the appropriate method for 
evaluating hearing impairment.  See 64 Fed. Reg. 25202-210 
(May 11, 1999); 52 Fed. Reg. 44117-122 (Nov. 18, 1987).  As 
noted above, the Court has held that the disability rating 
for hearing loss is determined by a mechanical application of 
the rating schedule.  Lendenmann, 3 Vet. App. at 349.  Thus, 
the veteran's contentions amount to a call for an evaluation 
of the veteran's hearing loss under alternative criteria.  
However, the Board is bound by the regulations and must 
evaluate the veteran's disability as set forth therein.  
Therefore, because the objective medical evidence 
demonstrates that a noncompensable rating is appropriate, a 
higher initial rating for left ear hearing loss is not 
warranted.

Varicosities of the Left Lower Extremity

The veteran's service-connected varicosities of the left 
lower extremity have been evaluated under Diagnostic Code 
7120 for varicose veins.  Under that diagnostic code, a 
noncompensable rating is warranted for asymptomatic palpable 
or visible varicose veins.  A 10 percent rating is warranted 
for intermittent edema of the extremity or aching and fatigue 
in the leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or by compression 
hosiery.  A 20 percent rating is warranted for persistent 
edema that is incompletely relieved by elevation of the 
extremity, with or without beginning stasis pigmentation or 
eczema.  A 40 percent rating is warranted for persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration.  A 60 percent rating is warranted 
for persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  Finally, 
a total (100 percent) rating is assigned for massive board-
like edema with constant pain at rest.  38 C.F.R. § 4.104 
(Diagnostic Code 7120) (2007).

A review of the claims file reveals that there is no medical 
evidence pertaining to the veteran's varicose veins, dated 
from May 1, 2003 to June 24, 2005.  However, the veteran did 
undergo a pre-discharge VA examination in December 2002.  The 
veteran stated that his varicose veins came and went and he 
complained that they itched.  The examiner reported moderate 
varicosities over the left upper calf.  He stated that the 
varicosities were visible, but not tender.  The examiner 
noted that the veteran did not wear a specific device or 
receive other treatment for the varicosities.

Based on the pre-discharge examination, an initial 
compensable rating for varicosities of the left lower 
extremity is not warranted from May 1, 2003 to June 24, 2005.  
Although visible varicosities were seen on examination, no 
compensable symptoms were identified.  Visible varicose veins 
are already contemplated by the noncompensable rating that 
was assigned for that rating stage.  Without evidence of the 
symptoms set forth in the rating criteria, an initial 
compensable rating is not warranted.  See 38 C.F.R. § 4.104 
(Diagnostic Code 7120).

In a January 2004 notice of disagreement, the veteran stated 
that his varicose veins were doing exceptionally well the day 
of the December 2002 examination.  He stated that his 
varicose veins would flare up, resulting in hard knots under 
the skin, bulging veins, tenderness, a constant ache, and a 
severe itch.  The veteran stated that those symptoms occur 
when he was on his feet a lot and he did not wear his 
compression socks.  Although the veteran identified potential 
symptoms related to varicose veins, the Board finds that his 
statement is outweighed by the objective medical evidence 
contained in the December 2002 examination report.  During 
that examination, a physician reviewed the veteran's service 
medical records, noted the veteran's complaints, and examined 
the veteran.  The examiner reported the visible existence of 
varicosities, but he did not identify any symptoms by which a 
compensable rating may be assigned.  Thus, an initial 
compensable rating is not warranted for this time period.

The medical evidence since June 24, 2005, includes private 
treatment records from D.W.M., M.D., from the Northeast 
Washington Medical Group.  Dr. D.W.M. first treated the 
veteran for venous problems of the left lower extremity on 
June 24, 2005.  At that time, the veteran had a purplish 
diffuse area on his left shin.  The veteran was prescribed 
steroids and he also used compression stockings for 
treatment.  In November 2005, Dr. D.W.M. identified a left 
lower leg discoloration as an effect of venous stasis.  Dr. 
D.W.M. stated that further complications included varicose 
veins and eczema.  On examination, there was a tawny brown 
coloration with minimal redness, but no pitting edema.  The 
veteran was diagnosed with venous stasis, varicose veins, and 
eczema.  In a March 2006 entry, Dr. D.W.M. reported that the 
veteran had some tortuous vessels on the leg, but the 
venostasis was doing quite well as a result of steroid 
treatment.  During a January 2007 examination, Dr. D.W.M. 
noted mild erythema on the left lower extremity and provided 
a diagnostic assessment of venous stasis of the left leg.

In March 2006, the veteran first sought treatment for 
varicose veins at the Spokane VAMC.  He was treated for a 
large, superficial stasis ulceration of the left leg.  The 
veteran was diagnosed with venous stasis and he was told to 
keep his extremity elevated and use compression stockings.  
In April 2006, although there was excoriation, no ulcers were 
identified.  There was an area of induration and erythema on 
the left calf.  A diagnosis of chronic venous insufficiency 
of the left medial calf skin was provided.  An ultrasound 
confirmed that there were varicosities in the left calf.  In 
a September 2006 entry, it was noted that the veteran's left 
calf appeared to be stable.  There were some excoriations, 
but no ulcerations.  The healing was attributed to the use of 
compression stockings and an Unna boot.

In an April 2006 statement, the veteran stated that he had 
symptoms of left leg pain, swelling, intense itching, and 
open leg ulcers.  He included a photograph of his leg.  The 
photograph reveals a large red and purple area of skin over 
the left leg.

The veteran underwent VA examination in connection with the 
claim in March 2007.  The veteran reported subjective 
symptoms of leg pain, aching, itching, intermittent edema 
that is not completely relieved by compression hosiery, dark 
pigmentation of the skin, eczema, and intermittent 
ulceration.  The veteran stated that he had not used the Unna 
boot since 2006, but he used the compression stocking daily.  
On examination, the examiner found varicose veins present on 
the left lower extremity.  There was no ulcer, edema, or 
elevated edema.  Stasis pigmentation and eczema was present.  
The examiner diagnosed the veteran with both chronic left 
venous insufficiency with venous stasis dermatitis, in 
remission, and varicosities of the left lower extremity.

In consideration of the medical evidence pertaining to the 
symptoms of the veteran's varicosities of the left lower 
extremity since June 24, 2005, the Board finds that a rating 
of 40 percent is warranted from that date.  It is clear from 
the evidence that the veteran's disability has resulted in 
stasis pigmentation, eczema, and ulceration during this 
rating stage.  Although persistent edema has not been 
specifically evidenced, other than by the veteran's own 
contentions, the disability picture more closely approximates 
the symptomatology associated with a 40 percent rating 
compared to a 20 percent rating.  See 38 C.F.R. § 4.104 
(Diagnostic Code 7120).  The 20 percent rating contemplates 
the absence of ulcerations and the possibility of either 
stasis pigmentation or eczema.  In this case, the veteran's 
symptoms have been more severely disabling as all three 
symptoms have been evidenced.  Therefore, when resolving 
reasonable doubt in the veteran's favor, a rating of 40 
percent is warranted from June 24, 2005.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.

Whereas a 40 percent rating is warranted, the criteria for an 
even higher rating (60 or 100 percent) have not been met.  
The associated ulceration cannot be considered persistent, 
because the ulcers cleared up after treatment with steroids 
and were not found during several examinations.  
Additionally, the record is devoid of evidence suggesting 
that the disability results in board-like edema.  Without 
evidence of more severe symptomatology, an even higher rating 
is not warranted for this rating stage.



Conclusion

The above determinations are based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's left ear hearing loss or 
varicosities of the left lower extremity reflect so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2007).  In this case, 
there is no evidence showing that the disabilities result in 
marked interference with employment (i.e., beyond that 
contemplated in the evaluation assigned), or frequent periods 
of hospitalization, or evidence showing that the disabilities 
otherwise render impractical the application of the regular 
schedular standards.  In fact, his disabilities are 
accurately reflected by the schedular criteria.  In the 
absence of evidence of such factors as those outlined above, 
the criteria for invoking the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the Board finds that an 
initial rating in excess of 20 percent for varicosities of 
the left lower extremity, from June 24, 2005, is granted, to 
the extent described above.  The Board has applied the 
benefit-of-the-doubt doctrine.  The Board also finds that the 
claims for initial compensable ratings for left ear hearing 
loss and the earlier stage for varicosities of the left lower 
extremity must be denied.  In reaching those conclusions, the 
Board has also considered the applicability of the benefit-
of-the-doubt doctrine, but as the preponderance of the 
evidence is against those claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial compensable rating for left ear hearing loss is 
denied.

An initial compensable rating for varicosities of the left 
lower extremity, from May 1, 2003 to June 24, 2005, is 
denied.

A 40 percent rating for varicosities of the left lower 
extremity is granted, effective June 24, 2005, subject to the 
laws and regulations governing the payment of monetary 
awards.


REMAND

The Board finds that further development is necessary 
regarding the claim of service connection for hepatitis A.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

The veteran asserts that he became infected with hepatitis A 
during active military service.  He maintains that he still 
has the disease.  The veteran states that he is unable to 
donate blood because of the disease and he believes that he 
may have associated fatigue.  Thus, he contends that service 
connection is warranted.

A review of the veteran's service medical records reveals 
that he was diagnosed with an infection of hepatitis A in 
October 1987 while he was stationed in Incirlik, Turkey.  He 
was treated for approximately one week before returning to 
duty.

In December 2002, the veteran underwent a pre-discharge VA 
examination.  The examiner noted the veteran's history of 
hepatitis A.  At that time, the veteran denied having 
associated symptoms, such as vomiting, hematemesis, melena, 
fatigue, weakness, or depression.  The examiner stated that 
the veteran did not appear to have a chronic liver disease, 
but a hepatitis profile and liver function test would be 
performed.  Blood work reflected a negative test for 
hepatitis B and hepatitis C, but there was no indication that 
the veteran was tested for hepatitis A antibodies.  The 
veteran's ALT enzyme test was high.  In an addendum, the 
examiner noted the elevated ALT result and stated that the 
hepatitis screening was negative.  He diagnosed the veteran 
with hepatitis A in the past with no residuals.

Post-service medical records do not contain any hepatitis A 
test results.  However, blood work revealed high ALT results 
in April 2006 at the Spokane VAMC and in January 2007 at the 
Northeast Washington Medical Center.

VA's duty to assist requires VA to provide a medical 
examination when there is:  (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but insufficient 
competent medical evidence on file for the VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006).

The veteran has yet to be afforded a post-service examination 
in connection with this claim.  In light of the evidence, the 
veteran should be scheduled for a VA examination in order to 
definitively determine whether he currently has any hepatitis 
A residual that is the result of active military service.  It 
should be determined whether the veteran's apparent in-
service infection of hepatitis A was "cured," i.e., was his 
hepatitis A merely acute in nature.  Any chronic residuals 
from the disease should be identified.

The Board notes that VA's notification duties were not 
satisfied concerning this claim.  As noted above, the veteran 
is to be notified of the information and evidence needed to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In this case, a VCAA notice letter with respect 
to a claim of service connection for hepatitis A was not sent 
to the veteran until October 2007.  The notice letter was 
dated after an October 2007 supplemental statement of the 
case (SSOC), which was the most recent adjudication of the 
case.  Because the notice came after the adjudication of the 
claim, another adjudicatory decision was necessary in order 
to address the timing of the notice letter and to give the 
veteran the ability to properly prosecute his claim.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  
Thus, on remand, the claim should be re-adjudicated and 
another SSOC should be issued in order to satisfy the VCAA 
notification duties.

Accordingly, this issue is REMANDED for the following 
actions:

1.  Schedule the veteran for a VA 
examination by a physician with expertise 
in infectious diseases.  The entire 
claims file, to include a complete copy 
of this remand, should be made available 
to, and reviewed by, the designated 
examiner.  The examiner should examine 
the veteran and conduct all necessary 
laboratory testing.  The examiner should 
determine whether the veteran has 
hepatitis A or any associated chronic 
residual.  The examiner should determine 
whether the veteran's in-service 
hepatitis A was "cured."  If the 
veteran has hepatitis A or associated 
chronic residuals, the examiner should 
then provide an opinion as to whether it 
is at least as likely as not (i.e., there 
is at least a 50 percent probability) 
that any diagnosed hepatitis A or 
residual thereof is related to the 
veteran's period of active military 
service.  The bases for the opinion 
provided should be explained in detail.

After the requested examination has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.  (The veteran should be advised 
that failure to appear for an examination 
as requested, and without good cause, 
could adversely affect his claim.  See 
38 C.F.R. § 3.655 (2007).)

2.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of service 
connection for hepatitis A.  If the 
benefit sought is not granted, furnish 
the veteran and his representative with a 
SSOC and afford them an opportunity to 
respond before the record is returned to 
the Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


